DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
The applicant's amendments and arguments/remarks have been fully considered but are moot in view of the new grounds of rejections presented herein.  Specifically the examiner has provided the Rao reference to teach the limitations presented in the newly amended claims.
Response to Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, and 16-21, 24-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 17 recite: ‘obtain(ing), using one or more electrodes of a second plurality of electrodes from the array of electrodes, a plurality of simultaneous measurements’. But it is unclear how a single electrode is able to obtain a plurality of simultaneous measurements. Given the limitation recites ‘one or more’ this can mean ‘one electrode’ thus making it unclear how it is possible.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 16-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gliner et al. (US 2004/0158298) in view of Rao et al. (US 2011/0288391).
Regarding claim 1, Gliner teaches a method for determining an indication of efficacy of a neural therapy (Abstract), the method comprising: 
applying, using a first plurality of electrodes from an array of electrodes implanted proximal to neural tissue (Paragraph 0023; ‘The electrode array 110 can include a support member 112 and a plurality of electrodes 114 that are carried by the support member 112. The electrode array 110 is generally configured to be implanted into a patient P for cortical stimulation, deep brain stimulation, spinal cord stimulation’), a first stimulus which evokes a neural compound action potential response in the neural tissue proximal to the array (Paragraph 0027; ‘The pulse system 140 generates and sends a single pulse or pulse train to the active therapy electrodes in accordance with the command signals’)
obtaining, using one or more of the array of electrodes, a measurement of the neural compound action potential response evoked by the stimulus (Paragraph 0027; ‘the sensing device 180 senses the neural responses, motor responses, or other types of responses to the stimulus’); and 
determining, from the measurement of the neural compound action potential response an indication of efficacy of the neural therapy (Paragraph 0027; ‘The controller 130 then adjusts the configuration of active therapy electrodes and/or the waveform parameters of the stimulus to optimize the therapy for the particular patient.’ And ‘The system 100 can automatically test the efficacy of various electrode configurations and stimulus parameters’).
Gliner is silent on applying using a first plurality of electrodes from an array of electrode while obtaining using one or more electrodes of a second plurality of electrodes from the array of electrodes, a plurality of simultaneous measurements.
Rao teaches applying using a first plurality of electrodes from an array of electrode while obtaining using one or more electrodes of a second plurality of electrodes from the array of electrodes, a plurality of simultaneous measurements (Paragraph 0033; Figures 1 or 2; half of either elements 110/210 being considered a first plurality and the other half being considered a second plurality). It would have been obvious to one of ordinary skill in the art to have modified Gliner with Rao because it decreases logistical challenges, decreases tissue trauma and allows the ability to sample and stimulate a large number of discrete neurons or neuronal ensembles (Paragraph 0012 of Rao).
Regarding claim 16, Gliner teaches wherein the stimulus is applied under control of a remote control of the array of electrodes (Paragraph 0027; ‘ the controller 130 sends command signals to the pulse system 140 defining the configuration of active electrodes and the waveform parameters for the stimulus.’)
Regarding claim 17, Gliner teaches a system for determining an indication of efficacy of a neural therapy (Abstract), the system comprising: 
an array of electrodes configured to be implanted proximal to neural tissue (Paragraph 0023; ‘The electrode array 110 can include a support member 112 and a plurality of electrodes 114 that are carried by the support member 112. The electrode array 110 is generally configured to be implanted into a patient P for cortical stimulation, deep brain stimulation, spinal cord stimulation’); and 
a control unit configured to cause application of a first stimulus from the array which evokes a neural compound action potential response in the neural tissue proximal to the array of electrodes (Paragraph 0027; ‘The pulse system 140 generates and sends a single pulse or pulse train to the active therapy electrodes in accordance with the command signals’), the control unit further configured to obtain, using one or more of the array of electrodes, a measurement of the neural compound action potential response evoked by the stimulus (Paragraph 0027; ‘the sensing device 180 senses the neural responses, motor responses, or other types of responses to the stimulus’), and the control unit further configured to determine from the plurality of simultaneous measurements of the neural compound action potential response the indication of efficacy of the neural therapy (Paragraph 0027; ‘The controller 130 then adjusts the configuration of active therapy electrodes and/or the waveform parameters of the stimulus to optimize the therapy for the particular patient.’ And ‘The system 100 can automatically test the efficacy of various electrode configurations and stimulus parameters’).
Gliner is silent on applying using a first plurality of electrodes from an array of electrode while obtaining using one or more electrodes of a second plurality of electrodes from the array of electrodes, a plurality of simultaneous measurements.
Rao teaches applying using a first plurality of electrodes from an array of electrode while obtaining using one or more electrodes of a second plurality of electrodes from the array of electrodes, a plurality of simultaneous measurements (Paragraph 0033; Figures 1 or 2; half of either elements 110/210 being considered a first plurality and the other half being considered a second plurality). It would have been obvious to one of ordinary skill in the art to have modified Gliner with Rao because it decreases logistical challenges, decreases tissue trauma and allows the ability to sample and stimulate a large number of discrete neurons or neuronal ensembles (Paragraph 0012 of Rao).
Claim 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gliner et al. (US 2004/0158298) in view of Rao et al. (US 2011/0288391) as applied to claim 1 above and in further view of Litvak et al. (US Patent No. 7171261).
Regarding claim 4, Gliner is silent on the intra-operative information. Litvak teaches when applied intra-operatively in order to provide intra-operative information regarding the neural compound action potential response (Column 3, Lines 1-43). It would have been obvious to one of ordinary skill in the art to have modified Gliner with Litvak because it would aid in removing artifacts from the signal (Column 3, Lines 19-23 of Litvak).
Claims 18 and 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gliner et al. (US 2004/0158298) in view of Rao et al. (US 2011/0288391) as applied to claims 1 and 17 above and in further view of King et al. (US 2009/0281594).
Regarding claim 18, Gliner is silent on determining of the A-beta fibre response. King teaches wherein the determining comprises determining a presence of a strong A-beta fibre response from the measurement of the neural compound action potential (Paragraph 0047). It would have been obvious to one of ordinary skill in the art to have modified Gliner with King because the sensed physiological effect correlates with a desired therapeutic effect (Paragraph 0047 of King).
Regarding claim 30, Gliner is silent on determining of the A-beta fibre response. King teaches wherein the control unit is further configured to determine the indication of efficacy by determining a presence of a strong A-beta fibre response from the measurement of the neural compound action potential (Paragraph 0047). It would have been obvious to one of ordinary skill in the art to have modified Gliner with King because the sensed physiological effect correlates with a desired therapeutic effect (Paragraph 0047 of King).
Claims 19-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gliner et al. (US 2004/0158298) in view of Rao et al. (US 2011/0288391) as applied to claim 1 above and in further view of Litvak et al. (US 2006/0276722).
Regarding claim 19, Gliner is silent on the growth curve. Litvak teaches further comprising: repeating the applying and obtaining for at least one further stimulus of a different intensity to the first applied stimulus; and fitting a growth curve to the plurality of measurements of the neural compound action potential responses (Paragraphs 0133-0135). It would have been obvious to one of ordinary skill in the art to have modified Gliner with Litvak because it aids in improving the accuracy of the neural response threshold current level (Paragraph 0135 of Litvak).
Regarding claim 20, Gliner is silent on the growth curve. Litvak teaches further comprising estimating a threshold from the growth curve (Paragraphs 0134-0135). It would have been obvious to one of ordinary skill in the art to have modified Gliner with Litvak because it aids in improving the accuracy of the neural response threshold current level (Paragraph 0135 of Litvak).
Regarding claim 21, Gliner in view of Litvak teach wherein the determining the indication of efficacy comprises using a correlation between the estimated threshold with one or more patient outcomes of the neural therapy (Paragraph 0027 of Gliner; ‘The controller 130 then adjusts the configuration of active therapy electrodes and/or the waveform parameters of the stimulus to optimize the therapy for the particular patient.’ And ‘The system 100 can automatically test the efficacy of various electrode configurations and stimulus parameters’; and Paragraphs 0134-0135 of Litvak). It would have been obvious to one of ordinary skill in the art to have modified Gliner with Litvak because it aids in improving the accuracy of the neural response threshold current level (Paragraph 0135 of Litvak).
Claim 31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gliner et al. (US 2004/0158298) in view of Rao et al. (US 2011/0288391) and King et al. (US 2009/0281594) as applied to claim 30 above and in further view of Litvak et al. (US 2006/0276722).
Regarding claim 31, Gliner is silent on the growth curve. Litvak teaches wherein the control unit is further configured to: repeat the applying and obtaining for at least one further stimulus of a different intensity to the first applied stimulus; and fit a growth curve to the plurality of measurements of the neural compound action potential responses (Paragraphs 0133-0135). It would have been obvious to one of ordinary skill in the art to have modified Gliner with Litvak because it aids in improving the accuracy of the neural response threshold current level (Paragraph 0135 of Litvak).
Claim 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gliner et al. (US 2004/0158298) in view of Rao et al. (US 2011/0288391) as applied to claim 1 above and in further view of Bradley et al. (US 2006/0195159)
Regarding claim 24, Gliner is silent on the use of amplifiers. Bradley teaches wherein the obtaining comprises obtaining the plurality of simultaneous measurements from respective distinct measurement amplifiers each connected to respective distinct electrodes of the second plurality of electrodes (Paragraph 0071). It would have been obvious to one of ordinary skill in the art to have modified Gliner in view of Rao with Bradley because it makes exponentially easier to determine in a clinical setting the patient's optimal stimulation parameters (e.g., pulse width, amplitude, and frequency) (Paragraph 0083 of Bradley) and because Bradley teaches the use of amplifiers as being known in the art (Paragraph 0071 of Bradley). 
Allowable Subject Matter
Claims 25-29 and 32-33 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706. The examiner can normally be reached Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK FERNANDES/Primary Examiner, Art Unit 3791